Citation Nr: 0947822	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-13 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for liver disease as 
secondary to Hepatitis C.

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to Hepatitis C.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Hartford, Connecticut.  

The Veteran appeared at hearing before a local hearing 
officer at the RO in January 2009 and at a Travel Board 
hearing before the undersigned Veterans Law Judge in October 
2009.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  

REMAND

As it relates to the issue of service connection for 
Hepatitis C, the Board notes that the Veteran was diagnosed 
with Hepatitis while in service in March 1979.  The Veteran 
has also testified as to the circumstances which he believes 
caused his inservice hepatitis and the subsequent development 
of Hepatitis C.  The Veteran has currently been diagnosed as 
having Hepatitis C.  

As to the issues of service connection for peripheral 
neuropathy and liver disease, the Board notes that the 
Veteran has indicated that it is his belief that he currently 
has liver disease and peripheral neuropathy related to his 
Hepatitis C.  Several treatment records which have been 
associated with the claims folder have indicated that the 
Veteran currently has peripheral neuropathy either as a 
result of alcohol intake or as secondary to Hepatitis C.  
Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2009) and compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA examination with 
regard to the claimed conditions.  Based upon the above, 
examinations are warranted.

The Board further notes that at the time of his October 2009 
hearing, the Veteran testified that he had applied for Social 
Security Administration (SSA) disability benefits but had 
been denied and was in the process of appealing this 
decision.  Although the Veteran indicated that the basis for 
his claim was his back disorder, as this matter is in remand 
status, an attempt to obtain records associated with this 
decision and appeal should be made.  The Board notes that VA 
has an obligation to obtain copies of all Social Security 
decisions and the records underlying those decisions.  Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current Hepatitis C.  All indicated 
tests and studies should be performed.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum to 
the report.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current Hepatitis C 
is related to the Veteran's period of 
service, to include the diagnosis of 
Hepatitis in March 1979.  If the examiner 
finds that the Veteran's current 
Hepatitis C is related to his period of 
service, he should be requested to render 
an opinion as to the incident from which 
the Hepatitis C arose.  Rationale should 
be provided for the opinions.

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any neuropathy.  The claims folder 
should be made available to the examining 
physician for review and such review 
should be noted.

The examiner should offer an opinion on 
the following questions: a) Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
neuropathy, if found, is related to the 
Veteran's period of active service?  b) 
If not, is it at least as likely as not 
that the veteran's current Hepatitis C 
caused or aggravated (permanently 
worsened in severity) any current 
neuropathy?  The examiner should provide 
rationales for these opinions.

4.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any liver disease.  The claims folder 
should be made available to the examining 
physician for review and such review 
should be noted.

The examiner should offer an opinion on 
the following questions: a) Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
liver disease, if found, is related to 
the Veteran's period of active service?  
b) If not, is it at least as likely as 
not that the veteran's current Hepatitis 
C caused or aggravated (permanently 
worsened in severity) any current liver 
disease?  The examiner should provide 
rationales for these opinions.

5.  If any benefit sought on appeal 
remains denied issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

